DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 12/17/2021.  Presently Claims 1-6, 8, 11, 13-19, 22-25, 27-29, and 31 are pending and examined based on Applicant’s election.  Claims 20-21 and 26 are cancelled.  Claims 7, 9-10, 12, and 30 are withdrawn as these claims pertain to other non-elected species.  

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 11/23/2021, with respect to the restriction requirement have been fully considered and are not persuasive.  Applicant argues that there is not a serious search burden on the Examiner and that the claims 
Applicant’s arguments on pages 13-14, with respect to “substantially” are not persuasive.  [00135] of the specification refers to the term associated with regard to a value and precision of an instrument for measuring the value, as well as to ranges.  In the claim, however, the term “substantially” is used with regards to the term “match” in a comparative sense and therein such definition provided by the specification is not applicable or relevant.  It is unclear of the extent or degree of departure from “matching” that can be considered as “substantially” matching since a relevant definition of the term is not provided in the specification.  
In view of Applicant’s amendments regarding independent claims 1, 13, and 23, a new 35 U.S.C. 103 rejection is made (see rejection below).  

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, lines 1-4, change: wherein [[a]] the cross-section of the body is rectangular with axial extensions, and the complementary cross-section of 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11, 13-19, 22-25, 27-29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 13, and 23, each recite “at least two circumferential rows of two axially spaced openings.”  From the drawings provided, the mounting member (180), only has two circumferential rows of openings (220).  Further, the specification 

Dependent claims are also rejected due to their dependency of a rejected independent claim.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 17 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3, 13, and 23, the term "substantially matching" is a relative term which renders the claim indefinite.  The term "substantially matching" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, nor is it a term of art, and therefore the claim does not apprise one of ordinary skill in the art of its scope.  Page 21, [0081] of the specification states that substantially matching is “the same or nearly the same as.” However, it is unclear of relative meaning 
Further, [00135] of the specification refers to the term “substantially” as being associated with regard to a value and precision of an instrument for measuring the value, as well as to ranges.  In the claim, however, the term “substantially” is used with regards to the term “match” in a comparative sense and therein such definition provided by the specification is not applicable or relevant.  It is unclear of the extent or degree of departure from “matching” that can be considered as “substantially” matching since a relevant definition of the term is not provided in the specification.  

Claims 1, 13, and 23 each recite “at least two circumferential rows of two axially spaced openings.”  This limitation is unclear because from the drawings provided (Fig. 11) there are two circumferential rows of openings (220) that are axially spaced from one another.  However, the claim language recites two circumferential rows of two axially spaced openings, which can be interpreted as four circumferential rows whereas a circumferential row each comprises a subset of two circumferential rows that are axially spaced apart of openings.  Due to the ambiguity and lack of clarity of the limitation, this limitation renders the claims indefinite.  As a suggestion, the limitation may be amended to: “two axially-spaced circumferential rows of 


Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US 9329377) in view of Acton et al. (U.S. 5,005,353), and further in view of Warren et al. (US 2019/0078869 A1).

Kell et al. does not specifically disclose of at least two circumferential rows of two axially spaced openings configured to position at least two axially spaced sensors (due to the indefiniteness of this limitation, the claim is interpreted under the interpretation discussed in the 112 rejection section).
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the blades and for the second row of sensors to be arranged near the trailing edges of the blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in Kell et al. are used to determine vibration levels of the rotating blades, which is an analogous and relevant application to the teachings of Acton et al. 
The combination of Kell et al. and Acton et al. do not specifically disclosed of a passage in the body (Kell, 44), the passage extending longitudinally through the body to route a communications lead circumferentially relative to the circumferential interior surface of the casing. 
Warren et al. teaches of a blade tip sensor, which is within the same field of endeavor as the claimed invention.  Specifically, Warren et al. teaches of a passage (66) in the body (120, which is analogous to the body 44 disclosed in Kell et al.), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kell et al. and Acton et al. in view of Warren et al. by using the lead wire passage configuration taught in Warren et al. to electrically install the sensors disclosed in Kell et al. because this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor ([0041]).  

Regarding claim 2, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the radius of curvature matches a portion of a circumferential interior surface of the casing of the turbomachine (Kell, as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially 

Regarding claim 3, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) includes a plurality of arcuate portions (body 44 is arcuate as shown in Fig. 5, and there are a plurality of arcuate portions shown in Fig. 2 (i.e. at least 3 body portions 44) having the radius of curvature substantially matching the portion of the circumferential interior surface of the casing of the turbomachine (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature).

Regarding claim 4, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) has a cross-section configured to mate with a complementary cross-section of an at least partially circumferentially extending first slot in the circumferential interior surface of the casing, wherein the cross-section of the body and the complementary cross-section of the at least partially circumferentially extending first slot radially fix the body relative to the circumferential interior surface (as shown in the cross sectional view of Fig. 2 of Kell et al., the body 44 has a T-shaped cross section that is complementary to and mates with the slot (i.e., the area occupied by mounting member 44), wherein the mounting member 44 resides in the T-shape 

Regarding claim 5, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the complementary cross-section of the at least partially circumferentially extending first slot allows circumferential insertion of the body (Kell, 44) into the at least partially circumferentially extending first slot (as shown in Fig. 2; for the body 44 to be inserted into the slot, the body has to be inserted in the circumferential direction (i.e., circumferential insertion, which is in the direction of into/out of the page in Fig. 2) due to the lateral projections forming the “T” of the body 44.  The lateral projections do not allow for radial insertion, only circumferential insertion).

Regarding claim 6, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the body (Kell, 44) has a T-shaped cross-section (body has axial extending portions and a radial extending portion, which together form a “T”, as shown in Fig. 2), and the at least partially circumferentially extending first slot has a complementary T-shaped cross-section configured to receive the T-shaped cross-section of the body (complementary slot accommodates radially extending portions and further comprises regions (i.e. recesses/grooves) that support axially extending portions of body 44, therein together forming the complementary T-shaped cross section).



    PNG
    media_image1.png
    502
    503
    media_image1.png
    Greyscale

Fig. 2’

Regarding claim 11, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the circumferential interior surface of the casing (Kell, radially inner most surface of 58 adjacent to 48 as shown in Fig. 5) and an interior surface of the body (i.e. bottom surface of “a” of body 44 shown in Fig. 2’) are substantially coplanar 

Regarding claim 22, the combination of Kell et al. and Acton et al. discloses all of the limitations of claim 13 as stated above, and further discloses a plurality of sensors (59, at least three shown in Fig. 2, Acton et al. Fig. 6A), but does not specifically disclose wherein each sensor includes a communications lead operatively coupled thereto, wherein the mounting member (44) includes a passage to route the communications leads in a circumferential direction of the casing.
Warren et al. teaches of a blade tip sensor, which is within the same field of endeavor as the claimed invention.  Specifically, Warren et al. teaches of a passage (66) in the body (120, which is analogous to the body 44 disclosed in Kell et al.), the passage extending longitudinally through the body to route a communications lead (150) of the sensor ([0041], Col. 2, lines 12-16) circumferentially relative to the circumferential interior surface of the casing (as shown in Figs. 3 and 4, the lead 150 (also has a thickness that goes into and out of the page) extends and follows the contour/passage within the circumferential interior surface of the casing 72, and therein extends circumferentially relative to the circumferential interior surface of the casing (72)).  The purpose of this configuration allows for a compact routing of communication lead wires to enable communication between the sensor 110 and a measurement device 300 (i.e., processor or controller, [0041], Col. 2, lines 16-30) in order to effectively use the blade tip data provided by the sensor.  


Regarding claim 31, the combination of Kell et al., Acton et al., and Warren et al. further discloses wherein the mounting member (44) includes a polygonal feature on the sensor body (axial extensions forming a “T” of the body 44 surrounding the sensor 59 consists of a vertical edge, horizontal edge surface (“a” Fig. 2’) and top edge surface as shown in Fig. 2’; since the extensions have multiple edges, it is considered polygonal) configured to mount to the circumferential interior surface of the turbomachine (the axial extensions of the mounting member 44 mount to a circumferential interior surface (i.e. radially inner most surface of 58 adjacent to 48, as shown in Fig. 5).

Claims 13-19, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kell et al. (US 9329377) in view of Acton et al. (U.S. 5,005,353).
Regarding claim 13, Kell et al. discloses a sensor system for a turbomachine (Fig. 2, Col. 1, lines 38-43), the sensor system comprising: a mounting member (44, Fig. 2) including a body (body of 44 shown in Fig. 2), the body configured to be mounted in 
Kell et al. does not specifically disclose of at least two circumferential rows of two axially spaced openings configured to position at least two axially spaced sensors (due to the indefiniteness of this limitation, the claim is interpreted under the interpretation discussed in the 112 rejection section).
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Acton et al. teaches two axially spaced circumferential rows of sensors 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the blades and for the second row of sensors to be arranged near the trailing edges of the blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in Kell et al. are used to determine vibration levels of the rotating blades, which is an analogous and relevant application to the teachings of Acton et al. 
Regarding claim 14, the combination of Kell et al. and Acton et al. further discloses wherein the mounting member (44, Fig. 2) mounts in the elongated slot in the circumferential interior surface of the at least first portion of the turbomachine casing (each mounting member is mounted within a slot of the casing 58, as shown in Fig. 2; the elongated slot is the slot wherein the mounting member 44 is positioned with respect to the casing 58), wherein the elongated extends only partially between a circumferential interior surface and an exterior surface of the turbomachine casing (as shown in Fig. 2, the slot extends radially between an exterior surface of turbomachine 
Regarding claim 15, the combination of Kell et al. and Acton et al. further discloses wherein the elongated slot includes an elongated at least partially circumferentially extending slot that extends at least partially circumferentially in the circumferential interior surface of the at least first portion of the turbomachine casing (as shown in Fig. 2 and Fig. 5, the slot in which the mounting member (44) is located is an elongated slot and extends circumferentially because in Fig. 5, the body of the mounting member (44) extends circumferentially along the circumferential interior surface of the casing (58, the radially inner most surface of 58 adjacent to 48 as shown In Fig. 5), and the body includes an arcuate portion configured to mount in the elongated at least partially circumferentially extending slot (body 44 is arcuate as shown in Fig. 5 and therein includes an arcuate portion, and there are a plurality of arcuate portions shown in Fig. 2 (i.e. at least 3 body portions 44); each body 44 is mounted within the circumferentially extending slot shown).
Regarding claim 16, the combination of Kell et al. and Acton et al. further discloses wherein the body and the elongated at least partially circumferentially extending slot each include a complementary cross-section that prevents radial removal of the body from the elongated at least partially circumferentially extending slot (as shown in the cross sectional view of Fig. 2 of Kell et al., the body 44 has a T-shaped cross section that is complementary to and mates with the slot (i.e., the area occupied by mounting member 44), wherein the mounting member 44 resides in the T-shape 
Regarding claim 17, the combination of Kell et al. and Acton et al. further discloses wherein the body (44) has a T-shaped cross-section (body has axial extending portions “a” as shown in Fig. 2’ and a radial extending portion, together of which form a “T”, as shown in Fig. 2’), and the elongated at least partially circumferentially extending first slot has a complementary T-shaped cross-section configured to receive the T-shaped cross-section of the body (complementary slot accommodates radially extending portion and further comprises region that support axially extending portions “a” of body 44, therein together forming the complementary T-shaped cross section as shown in Fig. 2).
Regarding claim 18, the combination of Kell et al. and Acton et al. further discloses wherein the complementary cross-section of the elongated body and the elongated at least partially circumferentially extending slot allows circumferential insertion of the elongated arcuate portion into the at least partially circumferentially extending slot (as shown in Fig. 2; for the body 44 to be inserted into the slot, the body has to be inserted in the circumferential direction (i.e., circumferential insertion, which is in the direction of into/out of the page in Fig. 2) due to the lateral projections forming the “T” of the body 44.  The lateral projections do not allow for radial insertion, only circumferential insertion).

Regarding claim 23, Kell et al. discloses a casing (58) for a turbomachine (Fig. 1), the casing comprising: a casing body including a circumferential interior surface (the radially inner most surface of 58 adjacent to 48 as shown in Fig. 5) and an exterior surface (top surface of the casing 58 shown in Fig. 2); and a sensor system for the turbomachine (Fig. 2, Col. 1, lines 38-43), the sensor system including: a first mounting member (44, Fig. 2) including a body (body of 44 shown in Fig. 2), the body configured to be mounted in an elongated slot of the circumferential interior surface (the elongated slot is the area occupied by mounting member 44 shown in Fig. 2, wherein the mounting member 44 resides in the slot of a circumferential interior surface of the casing 58) of at least a first portion of the casing body (58, as shown in Fig. 2); the body (44) including a radius of curvature substantially matching a radius of curvature of the circumferential interior surface (as shown in Fig. 5, the body 44 is curved and matches the circumferential interior surface of casing 58 (i.e., radially inner most surface of 58 adjacent to 48);  Fig. 5 discloses that the both 44 and 58 have the same radial extent in the radially inward direction and therein each having a matching radius of curvature); and a sensor (59, Col. 1, lines 38-43) coupled to the first mounting member (44) and 
Kell et al. does not specifically disclose wherein the casing body includes at least two circumferential rows of two axially spaced openings configured to position at least two axially spaced sensors (due to the indefiniteness of this limitation, the claim is interpreted under the interpretation discussed in the 112 rejection section).
Acton et al. teaches of a sensor arrangement for rotating blades in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Acton et al. teaches two axially spaced circumferential rows of sensors 618, 620 extending circumferentially around a casing interior surfaced with the sensors being equiangularly spaced with respect to each other (Fig. 6A, Col. 30, lines 59-65).  Therein, Acton et al. teaches of two circumferential rows openings for at least two axially spaced sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kell et al. in view of Acton et al. by using the arrangement of having two circumferential rows of axially spaced sensors mounted into an interior surface of the casing as taught in Acton et al. because such sensor arrangement allows one row of sensors to be arranged near the leading edges of the blades and for the second row of sensors to be arranged near the trailing edges of the blades, which enables flap and torsional vibrational modes to be more easily distinguished (Col. 30, lines 65-68, Col. 31, lines 1-6).  The sensors disclosed in Kell et al. are analogous to the sensors taught in Acton et al. because the sensors disclosed in 
Regarding claim 24, the combination of Kell et al. and Acton et al. further discloses wherein the at least two axially spaced sensors are coupled to the first mounting member (as discussed in claim 23 rejection above) and wherein at least one communications lead of the at least two axially spaced sensors exits the body at a single exit opening (Acton et al. teaches wherein the sensor (sensor array, 612) includes a plurality of sensors (sensors 618, 620) coupled to the mounting member (coupled to the sensor array 612, as shown In Fig. 6A, and to the other mounting members (i.e. controller 614) and configured to measure an operational parameter of the turbomachine (sensors measure pressure fluctuations and vibrational modes within the casing 204, Col. 30, lines 65-68; Col. 31, lines 1-20).  The sensors taught in Acton et al. are analogous to the sensors disclosed in Kell et al. since the sensors in Kell et al. are also used to measure the level of vibration of rotating blades (Kell, Col. 1, lines 40-44).  Acton et al. further teaches wherein at least one communications lead of the plurality of sensors exit the body at a single exit opening (as shown in Fig. 6B, one communication lead exits from sensor body 618 and connects to controller 614)).
Regarding claim 25, the combination of Kell et al. and Acton et al. further discloses wherein at least two of the at least two axially spaced sensors measure different operational parameters (Acton, one type of the sensor transducers measures aerodynamic pressure level, while another type measures sound pressure level, also capable of measure blade tip position, Col. 31, lines 1-20).

Regarding claim 28, the combination fo Kell et al. and Acton et al. further discloses an elongated at least partially circumferentially extending first slot in the space in the interior surface between the couplings for the pair of the plurality of stages of nozzles (as shown in Fig. 2, the first slot is the region wherein the first mounting member 44 is positioned in), wherein the first mounting member is positioned in the elongated at least partially circumferentially extending first slot (as shown in Fig. 2, the first mounting member 44 is positioned in the first slot and the first slot is circumferentially extending, as the first mounting member 44 extends in the circumferential direction as shown in Fig. 5).
Regarding claim 29, the combination of Kell et al. and Acton et al. further discloses a second sensor system (i.e., leftmost sensor 59 shown in Fig. 2), the second sensor system including: a second mounting member (mounting member 44 comprising leftmost sensor 59) including a second body (i.e., 44) configured to be mounted to the circumferential interior surface (i.e., radially inner most surface of casing 58 that is adjacent to 48 as shown in Fig. 5) of at least a second portion of the casing body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/13/2022